Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
effective as of September 16, 2011, by and among CUMULUS MEDIA INC., a Delaware
corporation (the “Company”), CRESTVIEW RADIO INVESTORS, LLC, a Delaware limited
liability company (“Crestview Investor”), UBS SECURITIES LLC, a Delaware limited
liability company (“UBS Investor”), and each person listed on the signature
pages hereto that is purchasing securities of the Company pursuant to the UBS
Investor Syndication (each, together with its Affiliates, a “Syndicate Investor”
and, together with Crestview Investor, and UBS Investor, collectively, the
“Investors”).

RECITALS

WHEREAS, the Company, Crestview Investor, and UBS Investor are parties to that
certain Amended and Restated Investment Agreement, dated as of April 22, 2011
(as in effect on the date hereof, and as the same may be amended, modified or
supplemented after the date hereof, the “Investment Agreement”);

WHEREAS, the Company, UBS Investor and assignees of the UBS Investor Syndication
are parties to a Securities Purchase Agreement, dated September 16, 2011 (the
“UBS Securities Purchase Agreement”); and

WHEREAS, the Company has agreed to provide certain registration rights to the
Investors, as set forth in the Investment Agreement and the UBS Securities
Purchase Agreement, and the Company and the Investors are entering into this
Agreement to set forth the terms and conditions applicable to such registration
rights;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Company and the Investors agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms not otherwise defined herein have their respective meanings
set forth in the Investment Agreement. As used in this Agreement, the following
terms have the following meanings:

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Applicable Period” has the meaning set forth in the Existing Registration
Agreement.

“BofA Investors” means, together, BA Capital Company, L.P. and Banc of America
Capital Investors SBIC, L.P.

“Business Day” means a day other than a Saturday, a Sunday or another day on
which commercial banking institutions in New York, New York are authorized or
required by law to be closed.

“Class A Common Stock” means the Company’s Class A Common Stock, par value $0.01
per share.

“Class A Warrants” means warrants to purchase shares of Class A Common Stock.

“Class B Warrants” means warrants to purchase shares of Class B Common Stock.

“Class B Common Stock” means the Company’s Class B Common Stock, par value $0.01
per share.

“Closing” means the closing of the transactions contemplated by the Investment
Agreement.

“CMP Registration Statement” means the “Closing Shares Registration Statement”
as such term is used and defined in the Existing Registration Agreement.

“Company” has the meaning set forth in the preamble, and shall include the
Company’s successors.

“Company Common Stock” means shares of the Class A Common Stock, Class B Common
Stock and the Company’s Class C Common Stock, par value $0.01 per share.

“Company Indemnified Person” has the meaning set forth in Section 5.2.

“Crestview Investor” has the meaning set forth in the preamble and such term
shall include, subject to the provisions of Section 2.2, any transferee to whom
registration rights granted pursuant to this Agreement are validly assigned
pursuant to Section 6.1 hereof.

“Crestview Lockup Expiration Date” has the meaning set forth in Section 2.1(a).

“Crestview Registrable Securities” has the meaning set forth in Section 2.1(a).

“Crestview Shelf Resale Registration” has the meaning set forth in Section
2.1(a).

“Demand Registration” has the meaning set forth in Section 2.2.

“Demand Registration Statement” means a Registration Statement filed by the
Company with the SEC pursuant to Section 2.2 hereof, and all amendments and
supplements to such

 

2



--------------------------------------------------------------------------------

Registration Statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 promulgated under the Securities Act (or any successor thereto), to have
been conveyed to purchasers of securities at the time of sale (including a
contract of sale).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

“Excluded Investor” means, as of the date of determination, any Investor that,
together with its Affiliates, beneficially owns Registrable Securities
constituting less than 0.75% of the outstanding Company Common Stock as of such
date.

“Existing Registrable Securities” means those securities of the Company that are
“Registrable Securities” as such term is used and defined in the Existing
Registration Agreement.

“Existing Registration Agreement” means that certain Registration Rights
Agreement, dated August 1, 2011, between the Company and the other parties
thereto.

“Fair Market Value” means the fair market value of the applicable class of the
Company Common Stock or Class A Warrants, as the case may be, as of the relevant
determination date based on the closing sales price of the applicable class of
the Company Common Stock or Class A Warrants, as the case may be, on the New
York Stock Exchange, NASDAQ or such other stock exchange as the Company Common
Stock or Class A Warrants, as applicable, is then listed for trading (and, if
not so listed, as determined by the board of directors of the Company in good
faith based on relevant facts and circumstances).

“FINRA” means the Financial Industry Regulatory Authority or any successor
self-regulatory organization.

“Follow-on Investor” means any Person, other than a transferee that is an
Affiliate of an Investor, that (i) becomes an Investor, in a single transaction
or in a series of transactions (whether or not related), pursuant to the terms
of Section 6.1 in connection with a purchase of Registrable Securities for a
gross purchase price of at least twenty-five million dollars ($25,000,000),
(ii) beneficially owns Registrable Securities with a Fair Market Value of at
least twenty-five million dollars ($25,000,000) as of any date of determination
and (iii) the Company has agreed in writing is a Follow-on Investor for purposes
of this Agreement.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

3



--------------------------------------------------------------------------------

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act (or any successor thereto).

“Indemnified Person” means either an Investor Indemnified Person or Company
Indemnified Persons, as applicable.

“Investment Agreement” has the meaning set forth in the Preamble.

“Investor(s)” has the meaning set forth in the preamble, and such term shall
include any transferee to whom registration rights granted pursuant to this
Agreement are validly assigned pursuant to Section 6.1 hereof.

“Investor Indemnified Person” has the meaning set forth in Section 5.1.

“Lockup Restrictions” has the meaning set forth in Section 3.5.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated
March 9, 2011, by and among Citadel Broadcasting Corporation, the Company, Cadet
Holding Corporation and Cadet Merger Corporation.

“NASDAQ” means the Nasdaq Stock Market, Inc. or any successor organization
thereto.

“Permitted Interruption” has the meaning set forth in Section 2.6(c).

“Person” means an individual, limited liability company, association, joint
stock company, partnership, corporation, trust, estate or unincorporated
organization.

“Piggyback Registration” has the meaning set forth in Section 2.3.

“Piggyback Investors” has the meaning set forth in Section 2.3.

“Registrable Securities” means Crestview Registrable Securities, and Syndicate
Registrable Securities beneficially owned by the Investors, and any shares of
Company Common Stock issued or issuable to any Investor with respect thereto by
way of stock dividend or distribution, stock split, or in connection with any
combination of shares, recapitalization, merger, share exchange, conversion,
exercise, consolidation or similar transaction; provided, however, that any such
securities shall cease to be Registrable Securities (i) when they have been sold
pursuant to a Registration Statement, (ii) on the third (3rd) anniversary of the
effective date of a Registration Statement that covers the resale of such
Registrable Securities (other than Crestview Registrable Securities, as to which
this clause (ii) shall not apply) (exclusive of any period during which the
holders of Registrable Securities are prohibited or impaired from disposition of
Registrable Securities by reason of the occurrence of a Permitted Interruption),
(iii) have been transferred to someone other than an Investor or a Person who
becomes an Investor in accordance with Section 6.1 hereof, or (iv) when they
have ceased to be outstanding.

“Registration Expenses” has the meaning set forth in Section 3.6.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means any Shelf Registration Statement, any Demand
Registration Statement and any other registration statement prepared and filed
with the SEC pursuant to Article II hereof, and all amendments and supplements
to such Registration Statement, including post-effective amendments, in each
case including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Required Investors” means, collectively, (i) Crestview Investors holding a
majority of the outstanding Crestview Registrable Securities (on an as-exercised
basis) held by all Crestview Investors, (ii) Investors (other than Crestview
Investors) holding a majority of the outstanding Registrable Securities (on an
as-exercised basis) held by all Investors (other than Crestview Investors) and
(iii) any Investor who purchases a minimum of 11,500,000 shares of Company
Common Stock and/or Class A Warrants in the aggregate pursuant to the Investment
Agreement or the UBS Securities Purchase Agreement and any transferee thereof to
whom registration rights granted pursuant to this Agreement are validly assigned
pursuant to Section 6.1 hereof, in each case so long as such Investor or
transferee beneficially owns at least 5,000,000 shares of such Company Common
Stock and/or Class A Warrants that constitute Registrable Securities
(appropriately adjusted to reflect any stock split, dividend or combination, or
any recapitalization, merger, consolidation, exchange or other similar
reorganization).

“Rule 144” means Rule 144 promulgated under the Securities Act (or any successor
thereto).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Shelf Registration Statement” means the Company’s “shelf” Registration
Statement on Form S-3 that covers the resale, to be made on a delayed or
continuous basis, of securities that constitute Registrable Securities, under
Rule 415 promulgated under the Securities Act (or any successor thereto), and
all amendments and supplements to such Registration Statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein; provided, that if the Company is a WKSI, such “shelf” Registration
Statement shall cover an unspecified number of securities to be sold by the
Investors.

“Shelf Resale Registration” has the meaning set forth in Section 2.1(c).

“Shelf Takedown” has the meaning set forth in Section 2.1(d).

“Stockholders’ Agreement” means that certain Stockholders’ Agreement, dated
September 16, 2011, by and between the Company, certain Investors and the other
parties thereto.

“Syndicate Investor(s)” has the meaning set forth in the preamble and such term
shall include any transferee to whom registration rights granted pursuant to
this Agreement are validly assigned pursuant to Section 6.1 hereof.

 

5



--------------------------------------------------------------------------------

“Syndicate Registrable Securities” means the Class A Common Stock, Class B
Common Stock and Class A Warrants, issued or issuable to, and beneficially owned
by, UBS Investor or Syndicate Investors pursuant to the Investment Agreement or
the UBS Securities Purchase Agreement, or upon conversion, exercise or exchange
of any such Class B Common Stock or Class A Warrants, and, solely in the event
that all Syndicate Registrable Securities are beneficially owned by Persons
other than (a) Persons that are Investors as of the date hereof (without regard
to any permitted transferees under Section 6.1 hereof) or (b) Follow-on
Investors, are not otherwise transferable by any such UBS Investors or Syndicate
Investors under Rule 144 without the volume or manner of sale restrictions under
such rule (assuming the Company is not in compliance with the current public
information requirements of Rule 144).

“Syndicate Shelf Resale Registration” has the meaning set forth in Section
2.1(b).

“UBS Investor” has the meaning set forth in the preamble and such term shall
include any transferee to whom registration rights granted pursuant to this
Agreement are validly assigned pursuant to Section 6.1 hereof.

“UBS Investor Syndication” has the meaning set forth in the Investment
Agreement.

“UBS Securities Purchase Agreement” has the meaning set forth in the preamble.

“underwritten offering” means a registered underwritten offering in which
securities of the Company are sold to one or more underwriters for reoffering to
the public, pursuant to which the Company shall use reasonable best efforts to
facilitate the distribution and sale of any securities to be offered pursuant to
this Agreement, including by having its officers make road show presentations,
hold meetings with and make calls to potential investors and take such other
actions, including in connection with due diligence investigations described in
Sections 4.3 and 4.6(g), as shall be reasonably requested by the Investors
initiating such underwritten offering or the lead managing underwriter of an
underwritten offering.

“Underwritten Takedown” has the meaning set forth in Section 2.3.

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act (or any successor thereto).

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1 Shelf Registration Statements.

(a) Crestview Investor will have the right, for so long as the Company is
eligible to use Form S-3, to demand that the Company prepare and file a Shelf
Registration Statement, and the Company will use its commercially reasonable
efforts to cause it to be declared effective by the date that is eighteen
(18) months from the Closing (the “Crestview Lockup Expiration Date”) providing
for the registration for resale of all of Crestview Investor’s

 

6



--------------------------------------------------------------------------------

shares of Class A Common Stock, and shares received by Crestview Investor upon
exercise of the Class A Warrants or conversion of Class B Common Stock received
upon exercise of Class B Warrants, in each case purchased pursuant to the
Investment Agreement or otherwise acquired in compliance with the terms and
conditions of the Investment Agreement, this Agreement and the Stockholders’
Agreement, and, solely in the event that all Crestview Registrable Securities
are beneficially owned by Persons other than (a) Crestview Investor and its
Affiliates (without regard to any permitted transferees under Section 6.1
hereof, other than Affiliates of Crestview Investor) or (b) Follow-on Investors,
not otherwise transferable under Rule 144 without the requirement to comply with
the volume or manner of sale restrictions under such rule (collectively,
“Crestview Registrable Securities”), and the Company will keep such registration
statement (the “Crestview Shelf Resale Registration”) continuously effective
until the earliest of (i) the date that all Crestview Registrable Securities
registered thereunder have been sold pursuant to such Crestview Shelf Resale
Registration, (ii) the date that all such Crestview Registrable Securities may
be sold under Rule 144 without the volume or manner of sale restrictions under
such rule and without the requirement for the Company to be in compliance with
the current public information required under Rule 144, solely in the event that
all such Crestview Registrable Securities are beneficially owned by Persons
other than (a) Crestview Investor and its Affiliates (without regard to any
permitted transferees under Section 6.1 hereof, other than Affiliates of
Crestview Investor) or (b) a Follow-on Investor, (iii) the date that the Company
ceases to be Form S-3 eligible, in which event the Company will use its
commercially reasonable efforts to file a Crestview Shelf Resale Registration on
Form S-1 or any other applicable form on which it is then eligible for such
resales with the SEC as promptly as practicable after the Company ceased to be
Form S-3 eligible for such resales, and (iv) the third (3rd) anniversary of the
effective date of such Crestview Shelf Resale Registration (exclusive of any
period during which the holders of Registrable Securities are prohibited or
impaired from disposition of Registrable Securities by reason of the occurrence
of a Permitted Interruption); provided, however, that such third
(3rd) anniversary shall be at least three years after the Crestview Lockup
Expiration Date (exclusive of any period during which the holders of Registrable
Securities are prohibited or impaired from disposition of Registrable Securities
by reason of the occurrence of a Permitted Interruption). Notwithstanding the
foregoing, Crestview Investor shall not be permitted to sell, pursuant to the
Crestview Shelf Resale Registration and during any six-month period from and
after the effectiveness of the Crestview Shelf Resale Registration, shares in an
amount that represents more than one-half (1/2) of the aggregate amount of the
Crestview Registrable Securities that it received at the Closing (but, for the
avoidance of doubt, Crestview Investor will be permitted to sell during such
six-month period by means other than pursuant to the Crestview Shelf Resale
Registration so long as Crestview Investor is in compliance with the
Stockholders’ Agreement). Upon the written request of Crestview Investor, the
Company will file and seek effectiveness of a post-effective amendment to the
Crestview Shelf Resale Registration to register additional Crestview Registrable
Securities to the extent that they were not included in the Crestview Shelf
Resale Registration Statement at the time it was declared effective by the SEC.

(b) The Company has filed a Shelf Registration Statement (File No. 333-176294),
providing for the resale of the Syndicate Registrable Securities (the “Syndicate
Shelf Resale Registration” and, together with the Crestview Shelf Resale
Registration, the “Shelf Resale Registrations”), and will use commercially
reasonable efforts to amend the Syndicate Shelf Resale Registration with respect
to all Investors who had executed and delivered a

 

7



--------------------------------------------------------------------------------

definitive UBS Securities Purchase Agreement and provided the requisite selling
securityholder information on or before the date of Closing, and (y) cause the
Syndicate Shelf Resale Registration to be declared effective by the SEC within
five (5) Business Days of the Closing. The Company will keep the Syndicate Shelf
Resale Registration continuously effective until the earliest of (i) the date
that all Syndicate Registrable Securities registered thereunder have been sold
pursuant to such Syndicate Shelf Resale Registration, (ii) the date that all
such Syndicate Registrable Securities may be sold under Rule 144 without the
volume or manner of sale restrictions under such rule (assuming for such purpose
that the Company is not in compliance with the current public information
requirements of Rule 144), solely in the event that all Syndicate Registrable
Securities are beneficially owned by Persons other than (a) Persons that are
Investors as of the date hereof (without regard to any permitted transferees
under Section 6.1 hereof) or (b) Follow-on Investors, (iii) the date that the
Company ceases to be Form S-3 eligible for such resales, in which event the
Company will use its commercially reasonable efforts to file a Syndicate Shelf
Resale Registration on Form S-1 or any other applicable form on which it is then
eligible for such resales with the SEC as promptly as practicable after the
Company ceased to be Form S-3 eligible for such resales, and (iv) the third
(3rd) anniversary of the effective date of such Syndicate Shelf Resale
Registration (exclusive of any period during which the holders of Registrable
Securities are prohibited or impaired from disposition of Registrable Securities
by reason of the occurrence of a Permitted Interruption).

(c) The Investors who hold Registrable Securities each shall be entitled, at any
time and from time to time when the applicable Shelf Resale Registration is
effective, to sell such Registrable Securities pursuant to such Shelf Resale
Registration (each, a “Shelf Takedown”). The resale of Registrable Securities
pursuant to a Shelf Resale Registration may, from time to time (without
limitation as to the number of times) from and after the date such Shelf Resale
Registration is declared effective by the SEC, be an underwritten offering upon
the written request of one or more Investors beneficially owning at least ten
percent (10%) of the outstanding Company Common Stock or anticipating a minimum
of $50 million in aggregate gross proceeds from such offering. If any Investor
wishes to request that a Shelf Takedown be an underwritten Shelf Takedown, then,
prior to making such request, such Investor will provide five (5) Business Days’
notice to the Company and the Company will promptly notify each other Investor
of such initiating Investor’s intent and each other Investor shall be permitted,
upon delivery of a written notice to the Company prior to the expiration of such
five (5) Business Day period, to have its Registrable Securities included in
such request for an underwritten Shelf Takedown. In the event that any Person(s)
so requests such an underwritten offering, then (i) the other Investors shall
have the right to exercise piggyback registration rights with respect to such
offering, subject to Section 2.1(f), and (ii) the provisions of Section 3.1(b)
shall apply thereto. In the event, and to the extent, that an Investor requests
to participate in an underwritten Shelf Takedown and the Registration Statement
pursuant to which the underwritten Shelf Takedown will be effected does not
already include Registrable Securities held by such requesting Investor, and
such Registrable Securities may not otherwise be included in the underwritten
Shelf Takedown pursuant to the rules and regulations of the SEC, then the
Company and such Investor will cooperate and use all commercially reasonable
efforts to amend the Registration Statement, to the extent permitted by the
rules and regulations of the SEC, in order to include such Investor, and the
securities it proposes to sell, in the Shelf Takedown, as selling securityholder
thereunder. Each Investor, if applicable, shall use its commercially reasonable
efforts to cooperate in taking any customary actions necessary or appropriate,
including providing such information to the

 

8



--------------------------------------------------------------------------------

Company as is reasonably requested, to permit any such Investor to exercise its
piggyback registration rights in such circumstances.

(d) If a Shelf Resale Registration ceases to be effective for any reason at any
time (other than (i) because all securities included within the Shelf Resale
Registration have been sold or have ceased to be Registrable Securities or
(ii) after the third (3rd) anniversary of the date that the Shelf Resale
Registration is declared effective by the SEC (or, in the case of Crestview
Investor, the third (3rd) anniversary of the Crestview Lockup Expiration Date,
if later) (exclusive of any period during which the holders of Registrable
Securities are prohibited or impaired from disposition of Registrable Securities
by reason of the occurrence of a Permitted Interruption)), the Company shall use
its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall use commercially
reasonable efforts to amend the Shelf Resale Registration as soon as reasonably
practicable and in no event later than forty five (45) days of such cessation of
effectiveness in a manner to obtain the withdrawal of the order suspending the
effectiveness thereof, or file an additional Shelf Registration Statement
pursuant to Rule 415 promulgated under the Securities Act (or any successor
thereto) covering all of the Registrable Securities included in the Shelf Resale
Registration (in which case the provisions of Sections 2.1(a), 2.1(b), 2.1(c)
and 2.1(d) shall apply to such subsequent or additional Shelf Registration
Statement).

(e) In any underwritten Shelf Takedown, the Investors holding a majority of the
Registrable Securities (on an as-exercised basis) requested to be included in
such Shelf Takedown, shall have the right to select the managing underwriter,
provided that such managing underwriter shall be reasonably acceptable to the
Company. If the managing underwriters advise any Person requesting such Shelf
Takedown and the Company that, in their opinion, the number of securities
requested to be included in such underwritten offering exceeds the amount that
can be sold in such underwritten offering without adversely affecting the
distribution (including the timing and/or price at which the Registrable
Securities can be sold) of the securities being offered, such underwritten
offering will include only the number of securities that the underwriters advise
in their reasonable good faith judgment can be sold in such underwritten
offering without having an adverse effect on the distribution (including the
timing and/or price at which the Registrable Securities can be sold) of the
securities being offered. The Company will include in such underwritten offering
pursuant to the Shelf Resale Registration, to the extent of the number of
securities which such Investors requesting such Shelf Takedown and the Company
are so advised can be sold in such underwritten offering, (i) first, during the
Applicable Period, securities proposed to be sold by the BofA Investors;
(ii) second, securities proposed to be sold by the Investors initiating the
Shelf Takedown, pro rata, on the basis of the number of Registrable Securities
requested to be included (on an as-exercised basis); (iii) third, any Existing
Registrable Securities as to which piggyback rights have been exercised by any
holders thereof, pro rata on the basis of the number of such securities
requested to be included; (iv) fourth, any other securities as to which
piggyback rights have been exercised by any holders of Company securities, pro
rata on the basis of the number of securities requested to be included, and
(v) fifth, any other securities of the Company that the Company has agreed to
include, pro rata on the basis of the number of securities requested to be
included.

2.2 Crestview Investor Demand Registration Rights. Commencing eighteen
(18) months after the Closing, Crestview Investor shall have three (3) rights,
exercisable

 

9



--------------------------------------------------------------------------------

by written notice to the Company, to request that the Company effect the
registration under the Securities Act of all or any portion of the Crestview
Registrable Securities (a “Demand Registration”). The Company shall use
commercially reasonable efforts to prepare and file with the SEC a Registration
Statement with respect to such Demand Registration, and to cause such
Registration Statement filed pursuant to this Section 2.2 to become effective as
promptly as practicable after such filing, and, subject to Section 2.6(c)
hereof, to remain effective until the earlier of (i) the date on which all
Crestview Registrable Securities included within such Registration Statement
have been sold and (ii) the expiration of one (1) year from the date such
Registration Statement first becomes effective (exclusive of any period during
which the holders of Registrable Securities are prohibited or impaired from
disposition of Registrable Securities by reason of the occurrence of a Permitted
Interruption), at which time the Company shall have the right to deregister any
of such securities that remain unsold. For the avoidance of doubt, a request by
Crestview Investor to file the Crestview Shelf Resale Registration Statement or
any replacement thereof pursuant to Section 2.1(a) shall not constitute a Demand
Registration. For purposes of this Section 2.2 and any Demand Registration
hereunder, the rights of Crestview Investor with respect thereto shall not be
transferable unless the transferee holds a majority of the Crestview Registrable
Securities that Crestview Investor received as of the Closing, and otherwise
complies with Section 6.1 hereof.

2.3 Piggyback Registration Rights. If the Company at any time proposes to
register any securities (whether pursuant to the exercise of demand registration
rights by a securityholder of the Company or at the initiative of the Company)
under the Securities Act in connection with an underwritten public offering of
such securities for cash, or to undertake an underwritten offering of securities
that are already registered on an effective Registration Statement (an
“Underwritten Takedown”), whether for its own account or for the account of
other securityholders, and the form of registration statement prospectus, as the
case may be, to be used may be used for the registration, or the Underwritten
Takedown, of Registrable Securities beneficially owned by the Investors (for the
avoidance of doubt, Crestview Investor shall not have the right to piggyback
during the period prior to the date that is eighteen (18) months after Closing)
(“Piggyback Investors”), any Piggyback Investor may, by written notice to the
Company, request that any or all Registrable Securities held by such Piggyback
Investor be included in such proposed underwritten offering, or Underwritten
Takedown, of securities by the Company under the Securities Act (a “Piggyback
Registration”). The Company will facilitate such Piggyback Registration in the
manner described in this Agreement. Notwithstanding anything in this Agreement
to the contrary, (i) the Investors will not have piggyback rights under this
Agreement or otherwise with respect to the initial filing of the CMP
Registration Statement (but will have piggyback rights with respect to an
Underwritten Takedown thereunder), and (ii) the Investors will not have
piggyback or other registration rights with respect to registered primary
offerings by the Company (A) covered by a Form S-8 Registration Statement (or a
successor form) applicable to employee benefit-related offers and sales,
(B) where the securities are not being sold by the Company for cash, (C) covered
by a registration statement on Form S-4 (or successor form) or (D) relating to a
corporate reorganization pursuant to Rule 145 promulgated under the Securities
Act (or any successor thereto). In the event, and to the extent, that an
Investor requests to participate in an Underwritten Takedown and the
Registration Statement pursuant to which the Underwritten Takedown will be
effected does not already include Registrable Securities held by such requesting
Investor, and such Registrable Securities may not otherwise be included in the
Underwritten Takedown pursuant to the rules and

 

10



--------------------------------------------------------------------------------

regulations of the SEC, then the Company and such Investor will cooperate and
use all commercially reasonable efforts to amend the Registration Statement, to
the extent permitted by the rules and regulations of the SEC, in order to
include such Investor, and the securities it proposes to sell, in the
Underwritten Takedown, as selling securityholder thereunder.

2.4 Additional Demand Registrations. If the Company effects the registration of
less than seventy five percent (75%) of the Registrable Securities requested to
be included by Crestview Investor in a Demand Registration under Section 2.2
solely as a result of the operation of Section 3.3, then Crestview Investor
shall be entitled to request, and the Company shall effect, an additional Demand
Registration; provided, that at least six (6) months have elapsed since the
effective date of the most recent Demand Registration pursuant to Section 2.2.
If the Company withdraws or suspends any Demand Registration pursuant to
Section 2.6(c) before the expiration of such Demand Registration under
Section 2.2, and before all of the Crestview Registrable Securities covered by
such Demand Registration have been sold pursuant thereto (or in the case of any
withdrawal by Crestview Investor following the occurrence of a Permitted
Interruption in accordance with Section 2.6(c)), then Crestview Investor shall
be entitled to request, and the Company shall effect, an additional Demand
Registration. Other than in the case of any withdrawal by Crestview Investor
following the occurrence of a Permitted Interruption in accordance with
Section 2.6(c), which is addressed by the preceding sentence, if Crestview
Investor withdraws all of its Crestview Registrable Securities from a Demand
Registration and Crestview Investor reimburses all of the Registration Expenses
incurred by the Company in connection with such withdrawn Demand Registration,
then Crestview Investor shall be entitled to request, and the Company shall
effect, an additional Demand Registration. Any such additional Demand
Registration pursuant to this Section 2.4 shall be requested and effected in the
manner and subject to the procedures that applied with respect to the initial
Demand Registration.

2.5 Effective Registration Statement. A Demand Registration pursuant to
Section 2.2 shall not be deemed to have been effected, without limiting
Section 2.4, and shall not count against the limit on the number of such
registrations set forth in Section 2.2 unless (i) a Registration Statement with
respect thereto has become effective and, after it has become effective, such
Demand Registration is not interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court for
any reason, and (ii) the sale of Registrable Securities contemplated thereby (if
underwritten) has been consummated.

2.6 Limitations on Demand and Piggyback Rights.

(a) With respect to any registrations requested pursuant to Section 2.2 or
Section 2.4, the Company may include in such registration any other equity
securities of the Company.

(b) Subject to Section 6.5, any demand for the filing of a Registration
Statement pursuant to Sections 2.1(a), 2.2 or 2.4 will be subject to the
constraints of any applicable lockup arrangements entered into by the Company in
connection with a then pending underwritten offering, and such demand must be
deferred until such lockup arrangements no longer apply. If a demand pursuant to
Sections 2.1(a), 2.2 or 2.4 has been made under this

 

11



--------------------------------------------------------------------------------

Article II, no further demands may be made by the same Person so long as the
related offering is still being pursued in good faith.

(c) The Company may postpone the filing of any Registration Statement or suspend
the effectiveness of any Registration Statement, any amendment or post-effective
amendment thereto or prospectus supplement for a reasonable “blackout period”,
as described below, if (and, subject to the foregoing, only for so long as) the
board of directors of the Company determines in good faith (as certified in
writing by an officer of the Company) that such registration, offering,
amendment or supplement (i) would materially interfere with a bona fide
business, financing or acquisition (including any merger, reorganization,
consolidation, tender offer or similar transaction) transaction of the Company,
(ii) is reasonably likely to require premature disclosure of material, nonpublic
information, the premature disclosure of which the board of directors reasonably
determines in the exercise of its good faith judgment (and not for the avoidance
of its obligations under this Agreement) would not be in the best interests of
the Company, or (iii) could not be effected by the Company in compliance with
the applicable financial statement requirements under the Securities Act or
Exchange Act (such event described in this Section 2.6(c) during which the
Company is not required to make such filing, amendment or supplement is herein
referred to as a “Permitted Interruption”); provided, however, that the Company
shall not postpone the filing of a demanded Registration Statement or suspend
the effectiveness of any Registration Statement pursuant to clauses (i) and
(ii) of this Section 2.6 for more than (i) an aggregate of 30 days during the
first six-month period following the Closing, (ii) an aggregate of 90 days (of
which only 30 days may be used during the first six-month period following
Closing) prior to the one-year anniversary of the Closing, and (iii) following
the first anniversary of the Closing, (A) 120 consecutive days, and (B) an
aggregate of 180 days in any 360 day period. Upon the occurrence of any
Permitted Interruption resulting from the matters described in clause (iii) of
the definition thereof, the Company shall use commercially reasonable efforts to
take such actions as necessary to permit the use of such Registration Statement
as soon as possible. The Company agrees to notify each of the Investors affected
by a Permitted Interruption in writing as promptly as practicable upon each of
the commencement and the termination of each Permitted Interruption. The Company
shall not be required in such notice of a Permitted Interruption to disclose the
cause for such Permitted Interruption, and each Investor agrees, subject to
applicable law, that it will not disclose receipt of such notice of Permitted
Interruption to any Person, except such officers, directors, employees, advisors
or representatives of such Investor as have a need to know and who agree to keep
such information confidential. Each Investor agrees that, upon receipt of any
such notice from the Company, such Investor will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement until such Investor’s receipt of the Company’s notice as to the
termination of the Permitted Interruption. In the event of a Permitted
Interruption that would postpone the filing of a Registration Statement with the
SEC, the Investor(s) initiating such Registration Statement shall have the right
to withdraw their request for registration (and, to the extent applicable, such
Registration Statement shall not count against the limit on Demand Registrations
set forth in Section 2.2) and Investors that have exercised piggyback rights
with respect to such Registration Statement shall have the right to withdraw
their request for piggyback registration of their Registrable Securities by
giving written notice to the Company within ten (10) days following receipt of
the Company’s notice as to termination of the Permitted Interruption. No such
withdrawal shall affect the obligations of the Company with respect to
Registrable Securities not so withdrawn and the duration of the applicable
period in which a Registration Statement is to

 

12



--------------------------------------------------------------------------------

remain effective shall be extended by the number of days of any such Permitted
Interruption. The Company shall reimburse each holder of Registrable Securities
for all costs and expenses reasonably incurred by such Investor in connection
with the postponement or withdrawal of such a filing.

ARTICLE III

NOTICES, CUTBACKS AND OTHER MATTERS

3.1 Notifications.

(a) In order for one or more Investors to exercise their right to demand that a
Registration Statement be filed or an underwritten offering be pursued, they
must so notify the Company in writing indicating the number of securities sought
to be registered or underwritten. The Company will keep the Investors
contemporaneously apprised of all pertinent aspects of its pursuit of any
registration or underwriting, whether pursuant to a Demand Registration or
otherwise, with respect to which a Piggyback Registration opportunity is
available. Pending any required public disclosure and subject to applicable
legal requirements, the parties will maintain the confidentiality of these
discussions.

(b) Any Investor wishing to exercise its piggyback registration rights with
respect to a Registration Statement or an underwritten offering must notify the
Company within the time periods set forth herein (and the Company shall promptly
notify the other Piggyback Investors thereof) of the number of securities it
seeks to have included in such Registration Statement. Such notice must be given
as soon as practicable, but, subject to the next sentence hereof, in no event
later than 5:00 pm, New York City time, on the second trading day prior to
(i) if applicable, the date on which the preliminary prospectus intended to be
used in connection with pre-effective marketing efforts for the relevant
offering is expected to be finalized, and (ii) in any case, the date on which
the pricing of the relevant offering is expected to occur. Subject to
Section 2.3, in the event that any sale of securities pursuant to a Registration
Statement is underwritten, the Company shall promptly notify each Piggyback
Investor of such development and the Piggyback Investors and/or such other
stockholders of the Company (as applicable) shall have three (3) Business Days
after receipt of such notice to request the inclusion of such Registrable
Securities in the registration by the Company under the Securities Act in
connection with such proposed registration of securities.

3.2 Plan of Distribution; Underwriters. The resale of Registrable Securities
pursuant to a Demand Registration may be made from time to time from and after
the date the Demand Registration Statement is declared effective by the SEC,
upon the written request of Crestview Investor, pursuant to an underwritten
offering; provided that any such underwritten request anticipates a minimum of
$50 million in aggregate gross proceeds from such offering. Crestview Investor
shall be entitled to determine the plan of distribution and to select its
counsel (which, at the election of Crestview, may be the same as counsel for the
Company). The underwriters of any underwritten offering pursuant to a Demand
Registration shall be selected by Crestview Investor, subject, however, to the
prior approval of the Company, which approval shall not be unreasonably withheld
or delayed; provided, however, that Crestview Investor shall not be required to
pursue an underwritten offering upon exercise of the Demand Registration.

 

13



--------------------------------------------------------------------------------

3.3 Cutbacks. If the managing underwriters advise the Company and the selling
Investors that, in their reasonable good faith opinion, the number of securities
requested to be included in an underwritten offering (other than any resale of
Registrable Securities pursuant to a Shelf Resale Registration that is an
underwritten offering, which shall be subject to Section 2.1(f)) exceeds the
amount that can be sold in such offering without adversely affecting the
distribution (including the timing and/or price at which the Registrable
Securities can be sold) of the securities being offered, such offering will
include only the number of securities that the underwriters advise can be sold
in such offering without having an adverse effect on the distribution (including
the timing and/or price at which the Registrable Securities can be sold) of the
securities being offered. The Company will include in such Registration
Statement (other than any resale of Registrable Securities pursuant to the Shelf
Resale Registration that is an underwritten offering, which shall be subject to
Section 2.1(f)), to the extent of the number of securities which the Company is
so advised can be sold in such offering, (i) first, all securities proposed by
Company, if any, to be sold for its own account, in the case of an underwritten
offering initiated by the Company; (ii) second, during the Applicable Period,
securities proposed to be sold by the BofA Investors; (iii) third, Registrable
Securities proposed to be sold by the Investor(s) initiating the registration,
pro rata, on the basis of the number of Registrable Securities owned by the
Investors who requested to be included (including, if applicable, Class A
Warrants on an as-exercised basis); (iv) fourth, any Existing Registrable
Securities as to which piggyback rights have been exercised by any holders
thereof, pro rata on the basis of the number of such securities requested to be
included; (v) fifth, any other Registrable Securities as to which piggyback
rights have been exercised by any holders thereof, pro rata on the basis of the
number of securities requested to be included, (vi) sixth, any other securities
as to which piggyback rights have been exercised by any holders of Company
securities, pro rata on the basis of the number of securities requested to be
included, and (vii) seventh, any other securities of the Company that the
Company has agreed to include, pro rata on the basis of the number of securities
requested to be included.

3.4 Withdrawals. Without limiting any Investor’s withdrawal rights pursuant to
Section 2.6(c), even if securities held by any Investor have been part of a
registered underwritten offering, such Investor may, no later than the time at
which the public offering price and underwriters’ discount are determined with
the managing underwriter, decline to sell all or any portion of the securities
being offered for its account. In the event of such a withdrawal, the Company
and any Investor having the right to participate in such offering may, in their
discretion, include additional securities in such offering in replacement of any
securities so withdrawn without requiring any further notice or piggyback
registration rights with respect to the Investor that has withdrawn its
securities.

3.5 Lockups.

(a) In connection with any underwritten offering of Registrable Securities,
(i) the Company (and each of its executive officers and directors) and (ii) each
Investor which is selling Registrable Securities pursuant to its rights
hereunder will agree to be bound by the underwriting agreement’s lockup
restrictions (the “Lockup Restrictions”) (which must apply, and continue to
apply, in a like manner to each of the Company (and each of its executive
officers and directors) and Investors participating in the underwritten offering
(except to the extent each of foregoing is released, pro rata, on the basis of
the number of Registrable Securities

 

14



--------------------------------------------------------------------------------

held (on an as-exercised basis)) that are agreed to (a) by the Company (if a
majority of the securities being sold in such underwritten offering are being
sold for its account) or (b) by Investors holding a majority of Registrable
Securities being sold by all Investors in such underwritten offering (if a
majority of the securities being sold in such underwritten offering are being
sold by Investors), as applicable (including, if applicable, Class A Warrants on
an as-exercised basis).

(b) Without limiting Section 3.5(a), following the date that is eighteen
(18) months after the Closing, in connection with any underwritten offering of
Registrable Securities, each Investor that is not selling Registrable Securities
in such underwritten offering pursuant to its rights hereunder (other than any
Excluded Investor (as of the date on which the Lockup Restrictions become
effective)) will agree to be bound by the Lockup Restrictions with respect to
all of such Investor’s Registrable Securities, if reasonably requested by the
managing underwriter or underwriters in an underwritten offering as being
necessary, in their good faith, for the success of the underwritten offering,
for a maximum period beginning seven days prior to, and ending on the 90th day
following, the effective date of any such underwritten offering, to the extent
that the Company, each of its executive officers and directors and the Investors
(other than any Excluded Investor) are bound by the Lockup Restrictions in a
like manner (except to the extent the Investors subject to the Lockup
Restrictions and each of the foregoing is released, pro rata, on the basis of
the number of Registrable Securities beneficially owned (including, if
applicable, Class A Warrants on an as-exercised basis)) except to the extent to
required to effect a redemption request made by a limited partner or investor in
an Investor in accordance with such Investor’s organizational documents and
provided that such Lockup Restrictions shall not apply to sales (in a single
transaction or in a series of transactions, whether or not related) of
Registrable Securities constituting less than 0.75% of the outstanding Company
Common Stock as of such sale.

3.6 Expenses. All costs and expenses incurred in connection with any
Registration Statement or registered offering that includes securities held by
Investors (including the costs incurred in connection with the obligations in
Section 4.2), including all registration and filing fees, including FINRA filing
fees, printing expenses, reasonable fees and disbursements of counsel (including
the fees and disbursements of one outside counsel for Investors selected by the
holders of the majority of the Registrable Securities (on an as-exercised basis)
to be included in such Registration Statement and of the independent certified
public accountants, and the expense of qualifying such securities under state
blue sky laws (all such expenses, the “Registration Expenses”), will be borne by
the Company. However, underwriters’, brokers’ and dealers’ discounts and
commissions, or similar fees of securities industry professionals and applicable
transfer taxes, if any, in each case relating to securities sold for the account
of an Investor will be borne by such Investor.

ARTICLE IV

FACILITATING REGISTRATIONS AND OFFERINGS

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration or offering of Registrable Securities on behalf of Investors, the
Company will do so with the same degree of care and dispatch as would reasonably
be expected in the case

 

15



--------------------------------------------------------------------------------

of a registration and offering by the Company of securities for its own account.
Without limiting this general obligation, the Company will fulfill its specific
obligations as described in this Article IV.

4.2 Registration Statements. In connection with each Registration Statement
(including any Shelf Resale Registration, Demand Registration and any other
registration statement as to which piggyback rights apply), the Company will:

(a) (i) prepare and file with the SEC a Registration Statement (or an amendment
or supplement to any Shelf Resale Registration) covering the applicable
Registrable Securities, (ii) file amendments thereto as warranted, (iii) seek
the effectiveness thereof, and (iv) file with the SEC prospectuses and
prospectus supplements as may be required, all in consultation with the
Investors and as reasonably necessary in order to permit the offer and sale of
the such Registrable Securities in accordance with the applicable plan of
distribution;

(b) (1) within a reasonable time prior to the filing of any Registration
Statement, any prospectus, any amendment to a Registration Statement, amendment
or supplement to a prospectus or any Free Writing Prospectus, provide copies of
such documents to the selling Investors and to the underwriter or underwriters
of an underwritten offering, if applicable, and to their respective counsel;
fairly consider such reasonable changes in any such documents prior to or after
the filing thereof as the counsel to the Investors or the underwriter or the
underwriters may request; and make such of the representatives of the Company as
shall be reasonably requested by the selling Investors or any underwriter
available for discussion of such documents;

(2) within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a Registration Statement or a prospectus, provide
copies of such document to counsel for the Investors and underwriters; fairly
consider and include such reasonable changes in such document prior to or after
the filing thereof as counsel for such Investors or such underwriter shall
request; and make such of the representatives of the Company as shall be
reasonably requested by such counsel available for discussion of such document;

(3) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Holders of the Registrable Securities covered by such
Registration Statement, which Free Writing Prospectuses or other materials shall
be subject to the review of counsel to such selling Holders, and make all
required filings of all Free Writing Prospectuses with the SEC;

(c) cause each Registration Statement and the related prospectus and any
amendment or supplement thereto, as of the effective date of such Registration
Statement, amendment or supplement and during the distribution of the registered
securities (x) to comply in all material respects with the requirements of the
Securities Act and Exchange Act and the rules and regulations of the SEC and
(y) not to contain any untrue statement of a material fact or omit

 

16



--------------------------------------------------------------------------------

to state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

(d) notify each Investor promptly, and, if requested by such Investor, confirm
such advice in writing, (i) when a Registration Statement has become effective
and when any post-effective amendments and supplements thereto become effective
if such Registration Statement or post-effective amendment is not automatically
effective upon filing pursuant to Rule 462 of the Securities Act (or any
successor thereto), (ii) of the issuance by the SEC or any state securities
authority of any stop order, injunction or other order or requirement suspending
the effectiveness of a Registration Statement or the initiation of any
proceedings for that purpose, (iii) if, between the effective date of a
Registration Statement and the closing of any sale of securities covered thereby
pursuant to any agreement to which the Company is a party, the representations
and warranties of the Company contained in such agreement cease to be true and
correct in all material respects or if the Company receives any notification
with respect to the suspension of the qualification of the securities for sale
in any jurisdiction or the initiation of any proceeding for such purpose, and
(iv) of the happening of any event during the period a Registration Statement is
effective as a result of which such Registration Statement or the related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading;

(e) furnish counsel for each underwriter, if any, and for the respective
Investors copies of any correspondence with the SEC or any state securities
authority relating to the Registration Statement or prospectus or prospectus
supplement or other amendment thereof;

(f) otherwise comply with all applicable rules and regulations of the SEC,
including making available to its security holders an earnings statement
covering at least 12 months which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder (or any successor thereto); and

(g) use all reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a Registration Statement at the earliest possible time.

4.3 Due Diligence. In connection with each registration and offering of
securities to be sold by Investors, the Company will, in accordance with
customary practice, make available for inspection by representatives of the
Investors and underwriters and any counsel or accountant retained by such
Investor or underwriters all relevant financial and other records, pertinent
corporate documents and properties of the Company and cause appropriate
officers, managers and employees of the Company to supply all information
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with their due diligence exercise.

4.4 Information from Investors. Each Investor that holds securities covered by
any Registration Statement will furnish to the Company such information
regarding itself as is required to be included in the Registration Statement,
the ownership of securities by such Investor and the proposed distribution by
such Investor of such securities, and make such customary representations to the
Company, as the Company may from time to time reasonably

 

17



--------------------------------------------------------------------------------

request in writing; provided that no Investor shall be required to make any
representation or warranty to the Company or the underwriters except such as
relate to such Investor’s ownership of shares and the authority, and absence of
conflicts, with respect to entering into an underwriting and related agreements
and to such Investor’s intended method of distribution. Subject to
Section 4.2(b), each Investor authorizes the Company to include such written
information (without independently verifying the accuracy or completeness
thereof) in the applicable Registration Statement or other documents prepared or
filed in connection therewith. Each Investor further agrees to promptly notify
the Company of any inaccuracies or changes in the information provided to the
Company that it becomes aware of that may occur subsequent to the date such
information was provided to the Company at any time while a Registration
Statement including such information pertaining to securities owned by such
Investor remains effective. Each Investor agrees to distribute Registrable
Securities included in the Registration Statement only in the manner described
in the applicable Registration Statement.

4.5 Additional Agreements of Investors.

(a) Each Investor agrees to, following such time that such Investor becomes
aware, as expeditiously as possible, (i) notify the Company of the occurrence of
any event that makes any statement regarding such Investor made in any
Registration Statement or any related prospectus that includes Registrable
Securities of such Investor untrue in any material respect or that requires the
making of any changes in either a Registration Statement or prospectus that
includes Registrable Securities of such Investor so that, in such regard, (A) in
the case of a Registration Statement, it will not contain any untrue statement
of material fact or omit to state any material fact required to be stated
therein regarding such Investor or necessary to make the statements therein
regarding such Investor not misleading and (B) in the case of a prospectus, it
will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein regarding such Investor or necessary
to make the statements therein regarding such Investor, in light of the
circumstances in which they were made, not misleading, and (ii) provide the
Company with such information regarding such Investor as may be required to
enable the Company to prepare a supplement or post-effective amendment to the
applicable Registration Statement or a supplement to such prospectus.

(b) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 4.2(d)(ii) or
Section 4.2(d)(iv) hereof, such Investor will forthwith discontinue disposition
of Registrable Securities pursuant to the Registration Statement until such
Investor’s receipt of the copies of any necessary supplements or amendments to
such Registration Statement or applicable prospectus, and, if so directed by the
Company, such Investor will deliver to the Company all copies in its possession,
other than permanent file copies then in such Investor’s possession, of the
Registration Statement or applicable prospectus covering such Registrable
Securities at the time of receipt of such notice. Each Investor agrees that in
the event it receives any notice from the Company under Section 4.2(d)(ii) or
Section 4.2(d)(iv), it will not disclose such fact to any Person (other than its
Representatives) unless such information is public.

4.6 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or Shelf Takedown that is demanded by Investors or
as to which piggyback rights otherwise apply, the Company will:

 

18



--------------------------------------------------------------------------------

(a) cooperate with the selling Investors and the sole underwriter or managing
underwriter of an underwritten offering, if any, to facilitate the timely
preparation and delivery of certificates representing the securities to be sold
and not bearing any restrictive legends; and enable such securities to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Investors or the sole
underwriter or managing underwriter of an underwritten offering, if any, may
reasonably request at least five days prior to any sale of such securities;

(b) furnish to each Investor and to each underwriter, if any, participating in
the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Investor or underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Investor and
underwriter in connection with the offering and sale of the securities covered
by the prospectus or the preliminary prospectus;

(c) (i) use all commercially reasonable efforts to register or qualify the
Registrable Securities being offered and sold, no later than the time the
applicable registration statement becomes effective, under all applicable state
securities or “blue sky” laws of such jurisdictions as each underwriter, if any,
or any Investor holding securities covered by a registration statement, shall
reasonably request; (ii) use all commercially reasonable efforts to keep each
such registration or qualification effective during the period such registration
statement is required to be kept effective; and (iii) do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
underwriter, if any, and/or Investor to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Investor; provided,
however, that the Company shall not be obligated to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to consent to be subject to general service of process (other
than service of process in connection with such registration or qualification or
any sale of securities in connection therewith) in any such jurisdiction;

(d) cause all shares of Class A Common Stock (including shares of Class A Common
Stock issuable upon conversion of any Registrable Securities) that are
Registrable Securities being sold to be qualified for inclusion in or listed on
NASDAQ or any other U.S. securities exchange on which securities issued by the
Company are then so qualified or listed if so requested by the Investors, or if
so requested by the underwriter or underwriters of an underwritten offering of
Registrable Securities;

(e) provide a transfer agent and registrar for all Registrable Securities;

(f) obtain a CUSIP/ISIN number for all such Registrable Securities, to the
extent applicable, in each case not later than the effective date of the
applicable Registration Statement;

 

19



--------------------------------------------------------------------------------

(g) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter in an
underwritten offering;

(h) if requested by any participating Investor or the underwriters, promptly
include in a prospectus supplement or amendment such information as the Investor
or managing underwriters may reasonably request, including in order to permit
the intended method of distribution of such securities, and make all required
filings of such prospectus supplement or such amendment as soon as reasonably
practicable after the Company has received such request;

(i) use all commercially reasonable efforts to facilitate the distribution and
sale of any Registrable Securities to be offered pursuant to this Agreement,
including by making road show presentations, holding meetings with and making
calls to potential investors and taking such other actions as shall be requested
by the Investors or the lead managing underwriter of an underwritten offering;
and

(j) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such Registrable Securities and in
connection therewith:

(1) make such representations and warranties to the selling Investors and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to selling securityholders and underwriters, as the case may be, in
similar underwritten offerings;

(2) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to the underwriters, if any,
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by underwriters;

(3) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling Investors, if
permissible, and the underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in “comfort”
letters to underwriters in connection with primary underwritten offerings; and

(4) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Investors providing for, among other
things, the appointment of a representative as agent for the selling Investors
for the purpose of soliciting purchases of Registrable Securities, which
agreement shall be customary in form, substance and scope and shall contain
customary representations, warranties and covenants.

 

20



--------------------------------------------------------------------------------

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any Registration Statement or any offering, pursuant to rights
granted in this Agreement, of Registrable Securities held by Investors, the
Company will indemnify, defend and hold harmless Investors, each director,
officer, employee and Affiliate of each Investor and each other Person, if any,
who controls such Investor within the meaning of the Securities Act (each, an
“Investor Indemnified Person”), against any losses, claims, damages, or
liabilities (including legal fees and costs of court), joint or several, to
which such Investor Indemnified Persons may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages, or liabilities (or
any actions in respect thereof) arise out of or are based upon any untrue
statement of a material fact or alleged untrue statement of any material fact
(a) contained in any Registration Statement under which such securities were
registered under the Securities Act or any amendment or supplement to any of the
foregoing, or which arise out of or are based upon the omission of a material
fact or alleged omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or (b) contained in
any preliminary prospectus, if used prior to the effective date of such
Registration Statement, or in the final prospectus (as amended or supplemented
if the Company shall have filed with the SEC any amendment or supplement to the
final prospectus) or other Disclosure Package or offering document, or which
arise out of or are based upon the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and will reimburse each Investor Indemnified Person for any legal or
any other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, or liability; provided, however, that
(i) the Company shall not be liable to any Investor Indemnified Person in any
such case to the extent that any such loss, claim, damage, or liability arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement or such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company through a written instrument duly executed by such
Investor Indemnified Person specifically for use in the preparation thereof and
(ii) with respect to any untrue statement of a material fact or omission of a
material fact or alleged untrue statement of a material fact or omission of a
material fact made in any preliminary prospectus, or prospectus, the indemnity
agreement contained in this Section 5.1 will not inure to the benefit of any
Person to the extent that any such losses, claims, damages or liabilities of
such Person result from the fact that there was not sent or given to any Person
who purchased Registrable Securities, at or prior to the written confirmation of
the sale of Registrable Securities to such Person, a copy of the prospectus, as
then amended or supplemented (exclusive of material incorporated by reference),
if the Company had previously furnished copies thereof to such Person. In
connection with any underwritten public offering effected under a Registration
Statement, the Company will agree to indemnify the underwriters on terms and
conditions customary for such an offering. The Company’s obligations pursuant to
this Section 5.1 shall

 

21



--------------------------------------------------------------------------------

remain in full force and effect regardless of any investigation made by or on
behalf of an Investor Indemnified Person, and shall survive the transfer (in
accordance with the terms hereof) of such Registrable Securities by the seller
thereof.

5.2 Indemnification by Investors. Each Investor will, severally and not jointly,
indemnify, defend and hold harmless (in the same manner and to the same extent
as set forth in Section 5.1) the Company, each director, officer, employee and
Affiliate of the Company and any Person who controls the Company within the
meaning of the Securities Act (each, a “Company Indemnified Persons”), with
respect to any untrue statement of a material fact or omission of a material
fact from any Registration Statement, or any amendment or supplement to it, if
such statement or omission was made in reliance upon and in conformity with
information furnished to the Company through a written instrument duly executed
by such Investor specifically regarding such Investor for use in the preparation
of such Registration Statement or amendment or supplement. Each Investor’s
obligations pursuant to this Section 5.2 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Company Indemnified
Person, and shall survive the transfer of such Registrable Securities by the
seller thereof. Notwithstanding the foregoing, the liability of any such
Investor shall not exceed an amount equal to the net proceeds realized by such
Investor from the sale of Registrable Securities pursuant to such Registration
Statement.

5.3 Indemnification Procedures. Promptly after receipt by an Indemnified Person
of notice of the commencement of any action involving a claim referred to in the
preceding Sections of this Article V, the Indemnified Person will, if a
resulting claim is to be made or may be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of the action. The
failure of any Indemnified Person to give notice shall not relieve the
indemnifying party of its obligations in this Article V, except to the extent
that the indemnifying party is actually prejudiced by the failure to give such
notice. If any such action is brought against an Indemnified Person, the
indemnifying party will be entitled to participate in and to assume the defense
of the action with counsel reasonably satisfactory to the Indemnified Person,
and after notice from the indemnifying party to such Indemnified Person of its
election to assume defense of the action, the indemnifying party will not be
liable to such Indemnified Person for any legal or other expenses incurred by
the latter in connection with the action’s defense. An Indemnified Person shall
have the right to employ separate counsel in any action or proceeding and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at such Indemnified Person’s expense unless (a) the employment of such
counsel has been specifically authorized in writing by the indemnifying party,
which authorization shall not be unreasonably withheld, (b) the indemnifying
party has not assumed the defense and employed counsel reasonably satisfactory
to the Indemnified Person within 30 days after notice of any such action or
proceeding, or (c) the named parties to any such action or proceeding (including
any impleaded parties) include the Indemnified Person and the indemnifying party
and the Indemnified Person shall have been advised by such counsel that there
may be one or more legal defenses available to the Indemnified Person that are
different from or additional to those available to the indemnifying party (in
which case the indemnifying party shall not have the right to assume the defense
of such action or proceeding on behalf of the Indemnified Person), it being
understood, however, that the indemnifying party shall not, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the

 

22



--------------------------------------------------------------------------------

reasonable fees and expenses of more than one separate firm of attorneys (in
addition to all local counsel which is necessary, in the good faith opinion of
both counsel for the indemnifying party and counsel for the Indemnified Person
in order to adequately represent the indemnified parties) for the Indemnified
Person and that all such fees and expenses shall be reimbursed as they are
incurred upon written request and presentation of invoices. Whether or not a
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent. No
indemnifying party will consent to entry of any judgment or enter into any
settlement which (i) does not include as an unconditional term the giving by the
claimant or plaintiff, to the Indemnified Person, of a release from all
liability in respect of such claim or litigation, (ii) involves the imposition
of equitable remedies or the imposition of any non-financial obligations on the
Indemnified Person, or (iii) requires or results in an admission of liability on
behalf of the Indemnified Persons, or enjoin such Indemnified Persons from
taking, or compel such Indemnified Persons to take any action.

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to indemnify, defend and
hold harmless an Indemnified Person in respect of any indemnifiable losses,
claims, damages, liabilities, or expenses, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person as a result
of such losses, claims, damages, liabilities, or expenses in such proportion as
is appropriate to reflect (i) the relative benefit of the indemnifying and
indemnified parties and (ii) if the allocation in clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect the relative
benefit referred to in clause (i) and also the relative fault of the Indemnified
Person and indemnifying parties, in connection with the actions which resulted
in such losses, claims, damages, liabilities, or expenses, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and the Indemnified Person shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact, has been made by, or relates to information
supplied by, such indemnifying party or parties, and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damage, liabilities, and expenses referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The Company and Investors agree
that it would not be just and equitable if contribution pursuant to this
Section 5.4 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the prior provisions of this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no Investor shall be
required to contribute any amount pursuant to Section 5.4 in excess of the
amount of the net proceeds received by such Investor in the applicable
registration giving rise to indemnification under this Article V. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such a fraudulent misrepresentation.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

OTHER AGREEMENTS

6.1 Transfer of Rights.

(a) This Agreement is personal to the parties hereto and not assignable or
transferable; provided, however, that notwithstanding the foregoing, an Investor
may assign and transfer its rights and obligations under this Agreement with
respect to the Registrable Securities transferred or sold to any Person in
connection with such transfer or sale, which assignment or transfer shall only
be effective upon receipt by the Company of a duly executed commitment by such
transferee to be bound by the terms of this Agreement in the form attached
hereto as Exhibit A, in which case, the transferring Investor’s rights with
respect to such transferred Registrable Securities under this Agreement shall be
assigned to, and may be enforced by, such transferee of Registrable Securities,
and such transferee shall thereupon have all of the rights and obligations of
its transferor hereunder with respect to the transferred Registrable Securities.
Notwithstanding the foregoing, no transfer of registration rights under this
Agreement shall be permitted if immediately following such transfer the
disposition of such Registrable Securities by the transferee is not restricted
under the Securities Act, except if such transferee is a Follow-on Investor and
such transferee executes and delivers to the Company the commitment described in
the immediately preceding sentence. Any assignment or transfer of rights and
obligations under this Agreement in violation of this Agreement shall be null
and void.

(b) In the event the Company engages in a merger or consolidation in which the
Registrable Securities are converted into securities of another company, and
which securities are not tradable without registration under the Securities Act,
appropriate arrangements will be made so that the registration rights provided
under this Agreement continue to be provided to Investors by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will, unless the Required Investors otherwise agree, use its best
efforts to modify any such “inherited” registration rights obligations so as not
to interfere in any material respects with the rights provided under this
Agreement.

6.2 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Investor shall have
any personal liability for performance of any obligation of such Investor under
this Agreement in excess of the respective capital contributions of such
members, general partners, limited partners, advisory directors or managing
directors to such Investor.

6.3 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is not required to file such reports, it will, upon the request of
any Investors, make such information available) and will take such further
action as any Investor may reasonably request, so as to enable such

 

24



--------------------------------------------------------------------------------

Investor to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Investors, the
Company will deliver to such Investors a written statement as to whether it has
complied with such requirements.

6.4 In-Kind Distributions. If any Investor seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equityholders, the Company will cooperate with such Investor and the
Company’s transfer agent to facilitate such in-kind distribution in the manner
reasonably requested by such Investor.

6.5 No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement that
conflicts with the provisions hereof. The rights granted to the Investors
hereunder do not in any way conflict with the rights granted to the holders of
the Company’s other issued and outstanding securities under any other agreement.
The Company shall not, without the prior written consent of the holders of a
majority of the outstanding Registrable Securities (on an as-exercised basis)
held by all Investors, grant to any Persons the right to request the Company to
register any equity securities of the Company, or any securities convertible or
exchangeable into or exercisable for such securities, if such rights could
reasonably be expected, in the good faith determination of the Company’s board
of directors, to conflict with or be in parity with the rights of the Investors
granted hereunder. The granting by the Company of registration rights to a third
party shall not be deemed to be in conflict with or be in parity with the rights
of the Investors granted hereunder as long as the provisions of Articles II, III
and IV are complied with at all times.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) on the date so given, if
delivered personally, (ii) on the date sent, if delivered by facsimile with
telephone confirmation of receipt, (iii) on the second Business Day following
the date deposited in the mail if mailed via an internationally recognized
overnight courier and (iv) on the fourth (4th) Business Day following the date
deposited in the mail if mailed via registered or certified mail, return receipt
requested, postage prepaid, in each case, to the other party at the following
addresses:

if to any Investor, to the address listed on Annex A, with copies (which shall
not constitute notice) to the respective persons listed on Annex A.

if to the Company, to:

Cumulus Media Inc.

3280 Peachtree Road, N.W.

Suite 2300

Atlanta, Georgia 30305

Attn: Lewis W. Dickey, Jr.

 

25



--------------------------------------------------------------------------------

Facsimile: (404) 949-0700

with a copy (which shall not constitute notice) to:

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, GA 30309

Attn: Mark L. Hanson, Esq.

Facsimile: (404) 581-8330

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3 Use of Terms. Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa. Whenever the words “include”, “included” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”. Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof. When used in this Agreement, words
such as “herein”, “hereinafter”, “hereof”, “hereto”, and “hereunder” shall refer
to this Agreement as a whole, unless the context clearly requires otherwise. The
use of the words “or,” “either” and “any” shall not be exclusive. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Unless stated otherwise, any calculation of a percentage of
“Registrable Securities” or “Company Common Stock” under this Agreement shall be
made on a fully diluted basis (i.e., as if all Class A Warrants had been
exercised and all shares of Company Common Stock had been converted into Class A
Common Stock).

7.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7.5 Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

7.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY

 

26



--------------------------------------------------------------------------------

IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.6.

7.7 Amendments; Termination. This Agreement may be amended or modified, or
rights may be waived, only by an instrument in writing executed by the Company
and the Required Investors; provided, however, that (i) any amendment or
modification of or waiver of rights under, this Agreement that is adverse to the
Investors (other than Crestview Investors) shall only be undertaken with (and
shall only require) the prior written consent of the Company and the holders of
a majority of the outstanding Registrable Securities (on an as-exercised basis)
held by all Investors (other than Crestview Investors) so affected, except that
if any such amendment or modification would materially adversely affect the
rights of an Investor hereunder, then the consent of each Investor so affected
shall also be required, and (ii) any amendment or modification of or waiver of
rights under, this Agreement that is adverse to Crestview Investors shall only
be undertaken with (and shall only require) the prior written consent of the
Company and Crestview Investors holding a majority of the outstanding Crestview
Registrable Securities (on an as-exercised basis) held by all Crestview
Investors.

7.8 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby. The registration rights granted under this Agreement supersede any
description thereof in the Investment Agreement, the UBS Securities Purchase
Agreement, or any other agreement between or among the Company and one or more
of the other parties hereto with respect to the subject matter hereof.

7.9 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

7.10 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

7.11 No Limitation on Convertible Securities. Nothing in this Agreement shall
operate to limit the right of any Investor to request the registration of
Registrable Securities issuable upon conversion, exchange or exercise of
securities beneficially owned by such Investor

 

27



--------------------------------------------------------------------------------

notwithstanding the fact that at the time of such request, such Investor does
not hold the Registrable Securities underlying such securities.

[Remainder of page intentionally blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the date first written above.

 

CUMULUS MEDIA INC. By:  

/s/ Lewis W. Dickey, Jr.

  Name:   Lewis W. Dickey, Jr.   Title:   Chairman, President and Chief
Executive Officer



--------------------------------------------------------------------------------

CRESTVIEW RADIO INVESTORS, LLC By:   Crestview Partners II, L.P., its managing
member By:   Crestview Partners II GP, L.P., its general partner By:  
Crestview, L.L.C., its general partner

By:  

/s/ Thomas S. Murphy, Jr.

  Name:   Thomas S. Murphy, Jr.   Title:   Managing Director

 

Address for Notices:

Crestview Radio Investors LLC

c/o Crestview Partners II, L.P.

667 Madison Avenue, 10th Floor

New York, NY 10065

Attention:   Jeffrey Marcus   Tom Murphy   Brian Cassidy

Fax: (212) 906-0793

 

with a copy to (which copy alone shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:   Kenneth M. Schneider   Neil Goldman Fax: (212) 757-3990



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:  

/s/ Craig Klein

  Name:   Craig Klein   Title:   UBS Securities LLC Executive Director By:  

/s/ Marybeth Ross

  Name:   Marybeth Ross   Title   Executive Director

 

Address: UBS Securities LLC 299 Park Avenue New York, New York 10171 Attention:
Special Situations Group – Immediate Attention Required Fax: (203) 719-1516



--------------------------------------------------------------------------------

SYNDICATE INVESTOR:

 

GLOBAL UNDERVALUED SECURITIES
MASTER FUND, L.P.

 

By:  

KLEINHEINZ CAPITAL PARTNERS, INC.

INVESTMENT MANAGER

 

Signature:   /s/ James R. Phillips Print Name:   James R. Phillips Title:  
Chief Financial Officer

 

Address:

 

301 Commerce Street

Suite 1900

Fort Worth, TX 76102

Phone: 817-348-8100

Fax: 817-348-8010

jkp@kleinheinz.com

ajr@kleinheinz.com



--------------------------------------------------------------------------------

SYNDICATE INVESTOR:

 

BHR MASTER FUND, LTD.

 

Signature:   /s/ William J. Brown Print Name:   William J. Brown Title:  
President and COO

 

Address:

 

BHR Capital LLC

545 Madison Ave., 10th FL

New York, NY 10022

212-378-0830

 

SYNDICATE INVESTOR:

 

BHR OC MASTER FUND, LTD.

 

Signature:   /s/ William J. Brown Print Name:   William J. Brown Title:  
President and COO

 

Address:

 

BHR Capital LLC

545 Madison Ave., 10th FL

New York, NY 10022

212-378-0830



--------------------------------------------------------------------------------

ARES ENHANCED CREDIT
OPPORTUNITIES FUND LTD.

 

By:  

ARES ENHANCED CREDIT

OPPORTUNITIES FUND

MANAGEMENT, L.P.,

its manager

By:  

ARES ENHANCED CREDIT OPPORTUNITIES MANAGEMENT GP LLC, its general partner

 

Signature:   /s/Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067

 



--------------------------------------------------------------------------------

 

ARES SPECIAL SITUATIONS FUND, L.P.

 

By:  

ASSF MANAGEMENT, L.P.,

its general partner

By:  

ASSF OPERATING MANAGER, LLC,

its general partner

 

Signature:   /s/Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067

 



--------------------------------------------------------------------------------

ARES SPECIAL SITUATIONS FUND III, L.P. By:  

ASSF MANAGEMENT III, L.P.,

its general partner

By:  

ASSF OPERATING MANAGER III, LLC,

its general partner

 

Signature:   /s/ Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067



--------------------------------------------------------------------------------

ARES STRATEGIC INVESTMENT

PARTNERS LTD.

By:  

ARES STRATEGIC INVESTMENT

MANAGEMENT LLC,

as investment manager

 

Signature:   /s/ Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067



--------------------------------------------------------------------------------

ARES STRATEGIC INVESTMENT

PARTNERS III, L.P.

By:  

ARES STRATEGIC INVESTMENT GP

III, LLC,

its general partner

 

Signature:   /s/ Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067



--------------------------------------------------------------------------------

ARES SPECIAL SITUATIONS FUND I-B, L.P. By:  

ASSF MANAGEMENT, L.P.,

its general partner

By:  

ASSF OPERATING MANAGER, LLC,

its general partner

 

Signature:   /s/ Darryl L. Schall Print Name:   Darryl L. Schall Title:  
Authorized Signatory

 

Address:

 

2000 Avenue of the Stars

12th Fl.

Los Angeles, CA 90067



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER TO

REGISTRATION RIGHTS AGREEMENT

This JOINDER to the Registration Rights Agreement, dated as of
                    , 2011 (the “Registration Rights Agreement”), of Cumulus
Media Inc., a Delaware corporation (the “Company”), is executed on behalf of the
undersigned (“Investor”) effective as of the date set forth on the signature
page below, with reference to the following facts:

WHEREAS, capitalized terms used herein but not otherwise defined herein shall
have the meanings set forth in the Registration Rights Agreement; and

WHEREAS, Investor is the transferee of Registrable Securities (the “Transferred
Registrable Securities”) from a[n] [Crestview] Investor (in this instance, as
defined in the Registration Rights Agreement) and in connection with such
transfer, the registration rights of such [Crestview] Investor (in this
instance, as defined in the Registration Rights Agreement) with respect to the
Transferred Registrable Securities are being assigned to Investor in accordance
with the terms of Section 6.1 of the Registration Rights Agreement, and the
Registration Rights Agreement requires Investor to become a party thereto if
Investor desires to avail itself of the registration and other rights therein
with respect to the Transferred Registrable Securities, and Investor agrees to
do so in accordance with the terms thereof;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agrees as follows:

1. Agreement to be Bound. Investor hereby agrees that upon execution of this
Joinder, Investor shall become a party to the Registration Rights Agreement as
a[n] “[Crestview]Investor” and shall be fully bound by, and subject to, and
shall be entitled to the benefits of all of the covenants, terms and conditions
of the Registration Rights Agreement applicable to a[n] “[Crestview] Investor”
and the Transferred Registrable Securities as though an original party thereto.

2. Counterparts. This Joinder may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

3. Notices. For purposes of Section 7.1 of the Registration Rights Agreement,
all notices, demands or other communications to Investor shall be directed to
Investor’s address set forth below Investor’s signature below.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor has executed this Joinder effective as of the date
set forth below.

 

INVESTOR: By:  

 

Name:  

 

Title:  

 

 

ADDRESS:

 

 

 

 

 

Date:  

 